DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been cancelled, claims 16-36 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2021 has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-20, 22, 25 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,365,525 to Imazaike.
Regarding claim 16, the Imazaike patent teaches a transmission, comprising: a first planetary transmission stage u2 including a first planet-gear carrier 20 having first bolts 23 on which first planets 25 that mesh with a first sun gear 16 are rotatably mounted; a second planetary transmission stage u3 including a second planet-gear carrier 20 having second bolts 23 on which second planets 26 that mesh with a second 
Regarding claim 18, at least one of the sun gears is hollow.  Both of the sun gears are hollow as rod 4 passes through them both.  See Fig. 1.
Regarding claim 19, the disk is arranged coaxially to at least one of the sun gears.  See Fig. 1.
Regarding claim 20, a radial clearance range covered by the disk includes and/or overlaps with a radial clearance range covered by the first sun gear.  The disk does include a radial clearance range by the first sun gear since the disk is smaller than the outer diameter of the sun gear it therefore overlaps some of the radial clearance range of the first sun gear.  See Fig. 1.
Regarding claim 22, the first planet-gear carrier includes an axially uninterrupted stepped bore, the disk resting against a first step of the stepped bore.  The stepped bore as broadly recited in the claims is interpreted as the hole though gear 16 and there is shown a step where the disk 21 is positioned.  See Fig. 1.
Regarding claim 25, the disk includes a centrally arranged, axially uninterrupted hole.  The hole is there since rod 4 passes through it.  See Fig. 1.
Regarding claim 31, a third planetary transmission stage u4 including a third planet-gear carrier 20 having third bolts 23 on which third planets 27 that mesh with a third sun gear 18 are rotatably mounted, the third planet-gear carrier being connected to the first sun gear in a torsionally fixed manner; and a further disk 21 centrally .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Patent No. 4,365,525 to Imazaike in view of German Patent No. DE 19546330 to Kraml.  (A machine translation is provided with this action).
Regarding claim 24, the Imazaike patent teaches the disk is made of Teflon. See column 2, lines 58-60.
However, the Imazaike patent lacks a teaching that the disk is formed of nitrided steel.
The Kraml patent teaches that the thrust washers can be made of nitride steel.  See translation where describing embodiment A and part 14.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Imazaike patent to have the nitride steel thrust washers as taught by the Kraml patent in order to provide a longer lasting washer made of a harder material.
Allowable Subject Matter
Claims 17, 21, 23, 26-30 and 32-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,495,206 to Zhu et al. teaches a two stage planetary gear set.
U.S. Publication No. 2016/0025187 to Stoakes et al. teaches a two stage planetary gear set, but lacks a teaching of a disc between the sun gears.
U.S. Publication No. 2016/0025208 to McKinzie teaches a two stage planetary gear set.
German Patent No. DE 10201322273 to Biermann et al. teaches a friction disk between two sun gears.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/           Primary Examiner, Art Unit 3655